Citation Nr: 1511841	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  04-29 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a cardiac disability, to include bradycardia, including as secondary to service-connected posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for hypertension, including as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1961 to June 1966. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas (Agency of Original Jurisdiction or AOJ), which denied claims of service connection for a cardiac disability and for hypertension.  A videoconference Board hearing was held at the AOJ in October 2008 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record. 

In July and December 2008, the Board remanded the Veteran's appeal to the AOJ for additional development.  Thereafter, the Board issued a decision in February 2011 denying the claims on appeal. 

The Veteran appealed the Board's February 2011 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2012, the Court issued a Memorandum Decision which set aside the Board's February 2011 decision and remanded the matter to the Board for further development and readjudication. 

In December 2012 and November 2013, the Board again remanded the issues on appeal to the AOJ for additional development.

In November 2014, the Board requested an independent medical opinion from a medical expert.  This opinion was obtained in November 2014.  The Veteran was advised of his right to provide additional evidence or argument in response to that opinion.  The Veteran and his representative submitted additional argument and evidence in January 2015.  The Veteran's representative waived AOJ consideration of this evidence and requested that the Board decide this appeal on the merits.  See 38 C.F.R. § 20.1304 (2014). 

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The evidence is in relative equipoise on the issue of whether the Veteran's cardiac disability, to include bradycardia, is due to service-connected PTSD. 

2.  The evidence is in relative equipoise on the issue of whether the Veteran's hypertension is due to service-connected PTSD.

3.  Resolving all reasonable doubt in the Veteran's favor, his service-connected PTSD caused or aggravated a cardiac disability and hypertension. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cardiac disability, to include bradycardia, as secondary to service-connected PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014). 

2.  The criteria for service connection for hypertension as secondary to service-connected PTSD have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's currently appealed claims, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

The Veteran contends that he incurred a cardiac disability, to include bradycardia, and hypertension during active service.  He alternatively contends that his service-connected PTSD caused or aggravated both of these disabilities.

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  For certain chronic diseases (including hypertension), service connection may be established on a presumptive basis if the disease is manifested to a compensable degree in a specified period of time post-service (one year for organic diseases of the nervous system).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for a claimed disability, there must be competent and credible evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran's service treatment records are silent for complaints, findings, treatment, or diagnosis relating to hypertension/high blood pressure or cardiac disability. 

An August 2005 VA outpatient treatment record notes that there was no medical evidence to support a relationship between the Veteran's blood pressure and heart condition and his insomnia. 

An undated letter received in March 2006 from Dr. J.C. notes that it was his opinion that the Veteran's hypertension and bradycardia were potentially etiologically related to and almost certainly aggravated by his PTSD.  Dr. J.C. noted that hypertension and resulting heart disease are known to be stress sensitive illnesses and that PTSD, no doubt, causes stress. 

A May 2006 VA outpatient treatment record notes that the Veteran had hypertension, which generally was often stress induced or at least stress-influenced and that PTSD very likely contributed to his blood pressure problem. 

On June 2006 VA examination the diagnosis was hypertensive vascular disease dating to 1992 and hypertensive cardiovascular disease manifested by left ventricular hypertrophy and apparent sick sinus syndrome.  The examiner opined that it was less likely than not that the Veteran's hypertension and bradycardia were secondary to PTSD. 

A March 2007 VA opinion by an internal medicine specialist concluded that the Veteran had sick sinus syndrome which was unaffected by PTSD and it would be pure speculation to state that the Veteran's PTSD has any effect on his hypertension and hypertension was worsened by the Veteran's being 80 pounds overweight.

Undated letters from psychiatrist Dr. J.C. received in June 2007 and again in March 2008 notes that there was evidence that pointed to abnormal stress responses being involved in causing various diseases or conditions, including: anxiety disorders, depression, high blood pressure, cardiovascular disease.  Dr. J.C. added that elevated blood sugars and migraine headaches could also be stress responses and that overwhelming psychological stress like the Veteran experienced in Vietnam frequently leads to PTSD with symptoms such as insomnia, irritability, and difficulty concentrating. Dr. J.C. added that the Veteran's treatment records showed the Veteran had all the above conditions in addition to a sleep disorder with nightmares.  Dr. J.C. concluded that, regarding the relationship of PTSD to hypertension, "if PTSD is not etiologic it almost certainly aggravated and accelerated your hypertension and other stress related illnesses." 

On February 2009 VA examination the Veteran reported that he had been diagnosed as having high blood pressure in the late 80's or early 90's and his blood pressure became elevated three times per week when he got upset.  He also reported that he was diagnosed with bradycardia in the late 90's to early 2000's and, after being told he might have sick sinus syndrome, a pacemaker was implanted in 2006.  The diagnosis was high blood pressure and bradycardia status post pacemaker. 

In a February 2009 addendum to the February 2009 VA examination report, the VA examiner opined that the Veteran's high blood pressure and bradycardia status post pacemaker placement were less likely than not caused or aggravated by his service-connected PTSD and that bradycardia was more likely due to physiologic abnormality of the heart.  The VA examiner added that hypertension was a common condition and that according to the National Health and Nutrition Examination Survey that 30.1 percent of U.S. residents between the ages of 40 and 59 have hypertension and that according to Cecil's Essentials of Medicine 95 percent of cases of hypertension are primary in nature with secondary causes of hypertension being uncommon.  This VA examiner noted that, to date, there had been only a few studies that showed an increase in hypertension due to PTSD and that they had significant issues regarding their methodology.  She noted that the Veterans Affairs Normative Aging Study did not show an increase in blood pressure in patients with the highest scores for PTSD.  The VA examiner added that bradycardia has not been linked to PTSD and one would expect an increase in heart rate rather than a decrease in patients with PTSD due to catecholamine excess. 

A November 2009 private outpatient treatment record notes that the Veteran had a history of PTSD, a variety of rhythm abnormalities, and depressed left ventricular function with reduced ejection fraction.  It also notes that the Veteran began to have atrial arrhythmias "a number of months ago" and that he was known to have hypertension.  The Veteran was advised that there was a fairly large body of literature that indicated that cardiac arrhythmias "may be caused by exacerbated stress disorders."  The assessment was pacemaker (permanent), hypertension, PTSD, ventricular hypertrophy (left), atrial fibrillation (paroxysmal), and atrial arrhythmias (probably stress induced). 

A February 2010 letter from Dr. J.S., a cardiologist, notes that he treated the Veteran for hypertension and a variety of cardiac arrhythmias which required special medication and a pacemaker.  Dr. J.S. stated that it was well known that arrhythmias can be related to stress and that the Veteran was under constant treatment for PTSD.  He opined that it was very likely that at least some of his arrhythmias were stress related. 

April 2009 studies of Dr. L. K. submitted in March 2010 noted that, based on his research, there was a link between PTSD and coronary heart disease.

The Board remanded the issues on appeal in December 2012 in order to obtain opinions as to the etiology of the claimed cardiac disability and hypertension.  The Veteran was examined and reports of VA cardiac and hypertension examinations were produced in April 2013.  The April 2013 etiology opinions weigh against the Veteran's claims.  The April 2013 examiner opined that, according to Harrison's Principles of Internal Medicine, 17th Edition, PTSD is not a risk factor for the development of arrhythmias, such as bradycardia, sick sinus syndrome, or atrial fibrillation.  Therefore, this examiner opined that it is considered less likely than not that the Veteran's PTSD has caused his cardiac disability.  With regard to the issue of entitlement to service connection for hypertension, this examiner indicated that PTSD does not appear in the list of recognized secondary causes of hypertension.  Further, he explained that, according to Harrison's Principles of Internal Medicine, 17th Edition, 80 percent to 95 percent of patients with hypertension have "essential" hypertension while the other 5 percent to 20 percent have a specific underlying disorder causing the elevation of blood pressure.  Thus, the April 2013 examiner opined that it is unlikely that the Veteran's PTSD has caused his hypertension; it is most likely, the examiner explained, that the Veteran has "essential" or primary hypertension.  

The April 2013 examiner also noted that studies have suggested that chronic stress due to PTSD may increase the level of serum catecholamines and lead to prolonged sympathetic activation and vasoconstriction.  Thus, this examiner explained that it is "conceivable" that the patient's PTSD aggravated his cardiac condition and contributed to the development of his hypertension.  The examiner explained that an opinion could not be offered without resorting to speculation as to how much the PTSD may have contributed to these conditions relative to other risk factors as well as the "multitude of risk factors at play in the pathophysiology of hypertension."    

The Board observes that the April 2013 VA examiner cited as his main rationale in support of the conclusions the fact that, in Harrison's Principles of Internal Medicine, 17th edition, PTSD was not recognized as a risk factor for hypertension and the development of arrhythmias such as bradycardia.  

The Veteran's representative argued in a July 2013 statement that Harrison's Principles of Internal Medicine, 18th edition, now reports that numerous studies have shown that PTSD is highly correlated with generalized physical and cognitive symptoms include hypertension and cardiovascular disease.  The representative argued that the April 2013 VA examiner relied on obsolete information in his rationale.  Additionally, the representative submitted at least 5 medical treatises which address the relationship between PTSD and cardiovascular disease and hypertension.  

The Board remanded for an additional opinion in November 2013 and an addendum opinion was obtained in March 2014.  The March 2014examiner cited to Harrison's Principles of Internal Medicine which indicates that "[n]umerous studies have shown that PTSD is highly correlated with generalized physical and cognitive symptoms-including hypertension, chronic pain, and cardiovascular disease-as well as cell-mediated immune dysfunction and shortened life expectancy."  The March 2014 examiner opined, however, that the term "correlated with" is not synonymous with "causes".  This examiner went on to explain that, much like "the 17th edition, the 18th edition indicates that PTSD has not been shown to cause arrhythmias such as bradycardia, sick sinus syndrome, or atrial fibrillation."  Therefore, the March 2014 examiner opined that it is less likely than not that the Veteran's PTSD caused his cardiac conditions.

The March 2014 examiner also referenced his previous statements regarding the incidence of essential hypertension among those diagnosed, stating that approximately 80percent to 95 percent of patients are diagnosed as having "essential" hypertension which also is referred to as primary or idiopathic hypertension.  In the remaining 5 percent to 20 percent of hypertensive patients, a specific underlying disorder causing the elevation of blood pressure can be identified.  The March 2014 examiner went on to note that PTSD is not listed as a "Secondary Causes of Systolic and Diastolic Hypertension."  As such, this examiner opined that it is less likely than not that the Veteran's PTSD caused his hypertension.

The March 2014 examiner recognized that some studies have suggested that chronic stress due to PTSD may increase the level of serum catecholamines and lead to prolonged sympathetic activation and it is conceivable that the Veteran's PTSD aggravated his hypertension and his heart condition by this means.  The March 2014 examiner stated that he could not determine how much the Veteran's PTSD may have contributed to the condition, relative to other risk factors, without speculation.  The examiner explained that this is due to limitations in medical knowledge, as well as the multitude of risk factors at play in the pathophysiology of the Veteran's cardiac condition and hypertension.

In October 2014, the Board sought an independent medical opinion.  The opinion was provided by Dr. B.D. in November 2014.  First, Dr. B.D. discussed the Veteran's claim that PTSD may have caused hypertension and heart disease by referencing the information found in the 18th Edition of Harrison's Principle of Internal Medicine.  Dr. B.D. also noted that a correlation between PTSD and hypertension and cardiovascular disorders also is discussed in other textbooks.  Specifically, Dr. B.D. referenced the Cecil Textbook of Medicine which describes an association between psychological factors and the development of cardiovascular diseases.  Dr. B.D. stated that the results of these studies should be "interpreted with caution."  Dr. B.D. offered a four-part explanation for why the Veteran's hypertension and cardiovascular disease, including bradycardia, are not caused by PTSD.  

First, Dr. B.D. discussed that the relationship between PTSD and chronic diseases like hypertension is controversial and he noted that inconsistencies exist in the literature.  He noted that a Coughlin reports based on a VA study, found that "persons with PTSD, a common anxiety disorder in both Veteran and non-Veteran populations, have been reported to have an increased risk of hypertension, hyperlipidemia, obesity, and cardiovascular disease."  Another study from Grimsrud found that "hypertension was more commonly reported in participants with agoraphobia, generalized anxiety disorder, and panic disorder, but was not increased in individuals with PTSD or social phobia."  Dr. B.D. explained that, after a systematic review of the literature, there is evidence to support a relationship between PTSD and several other conditions, and studies that negate these associations.  

Further, Dr. B.D. explained in October 2014 that an association does not mean causality and stated that "most authorities believe that the association between PTSD and chronic diseases such as cardiovascular diseases and diabetes mellitus are probably related to other factors besides PTSD.  These include genetic predisposition, unhealthy lifestyles, possible exposure to infectious, and environmental agents, and psychological stress."  Dr. B.D. went on to explain that experts in the science of clinical correlation caution against interpretation bias that results from factors like lurking variables and endogeneity bias.  

Next, Dr. B.D. noted in October 2014 that PTSD and cardiovascular diseases are common in Veterans, and cited a study in which VA found that almost 30 percent of Veterans have PTSD.  He also noted that the Centers for Disease Control and Prevention (CDC) has found that the overall prevalence of hypertension in persons over 18 years old is approximately 29.9 percent.  Further, Dr. B.D. explained that patients with PTSD, like the general population, should have a prevalence of hypertension of around 30 percent.  Dr. B.D. indicated that the argument has been validated by a study from the Journal of Psychiatric Research that found that there is a positive correlation between PTSD and bronchial asthma, diabetes, and other disorders including heart attack and hypertension.  These correlations, Dr. B.D. explained, "reflect the rate in the population and not causality." 

Finally, Dr. B.D. indicated in October 2014 that the proposed relationship between PTSD and heart disease and hypertension is due to sustained exposure of cardiovascular organs to catecholamines released due to PTSD-related stress.  Dr. B.D. stated that the Veteran has sick sinus syndrome which involves the structural degeneration of the sinus node of the heart and is not related to sustained exposure to catecholamines.  Further, he stated that the Veteran's bradycardia cannot be attributed to sympathetic over-discharge and sick sinus syndrome is structural and not functional.  In conclusion, Dr. B.D. opined that it is less likely than not that the Veteran's service-connected PTSD caused or aggravated his hypertension and cardiovascular disease. 

In January 2015, the Veteran and his representative submitted a statement from Dr. K.K. dated in December 2014.  In his statement, Dr. K.K. indicates that he reviewed the opinion offered by Dr. B.D. as well as the five journal articles referenced by Dr. B.D.  Dr. K.K. discussed the article by Coughlin, in which the Odds Ratio (OR) for PTSD and hypertension was stated at 2.88 with a 95 percent confidence interval.  He explained that an OR is a measure of association between an exposure (PTSD) and an outcome (hypertension).  The OR represents the odds that a given outcome will occur given a particular exposure.  An OR of greater than one would be greater than a 50-50 probability.  In the study cited by Coughlin, people of the same age, race, component type, rank, branch of service, and multiple deployments were compared and it was found that hypertension was 2.88 times more likely to be associated with or aggravated by PTSD.  This is, Dr. K.K. explained, a "significant relationship between the two entities".  Next, Dr. K.K. discussed the study by Grimsrud, which was a database analysis of 4,351 adults in South Africa and compared DSM-IV diagnoses with self-reported hypertension.  Dr. K.K. indicated that the study did not involve an examination of the patients, but that all of the evidence regarding the incidence of hypertension was "self-reported" and did not necessarily involve Veterans of any wars.  Dr. K.K. noted that the conclusion stated that further investigation was needed to determine the role of traumatic life events and the etiology of hypertension.  Then, Dr. K.K. discussed Dr. D.B.'s assertion regarding the incidence of hypertension in patients with PTSD.  Dr. K.K. cited Dr. Abouzeid who found that hypertension was over 7 times more likely amongst Veterans with PTSD alone than those with no mental illnesses.  

Next, Dr. K.K. addressed Dr. B.D.'s discussion of sick sinus syndrome.  Dr. K.K. indicated that the cause of sick sinus syndrome, which involves a dysfunctional or degenerated sinus node of the heart, is unknown.  Dr. K.K. also indicated that some non-surgical conditions that may be related to sick sinus syndrome are cardiac arrest, ischemia secondary to drugs, low thyroid, exposure to severe cold, or central nervous system disease.  Dr. K.K. explained that PTSD would fit into a category of a central nervous system disease, and could therefore be related to sick sinus syndrome.  In addition, however, Dr. K.K. indicated that the Veteran has diagnoses of hypertension, congestive heart failure, sinus bradycardia, left ventricular hypertrophy, and grade 1 diastolic dysfunction.  

Finally, Dr. K.K. argued that Dr. B.D. ignored the standard required for service connection and that Dr. B.D. had not addressed adequately whether the Veteran's PTSD had aggravated his cardiac disability, to include bradycardia, and hypertension.  Dr. K.K. indicated that he "vehemently" disagreed with the opinion offered by Dr. B.D. and concluded that, from the medical evidence and a review of 15 recent medical journals, it is at least as likely as not that the Veteran's service-connected PTSD has caused or certainly aggravated his hypertension, congestive heart failure, and sinus bradycardia.  

The Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected PTSD caused or aggravated a cardiac disability, to include bradycardia, and hypertension.  In other words, there is evidence both for and against granting these claims.  Multiple medical professionals have disagreed on the record as to whether, or to what degree, the Veteran's service-connected PTSD has caused or aggravated his cardiac disability, to include bradycardia, and hypertension.  Indeed, even the opinion offered by Dr. B.D., which ultimately concluded in a negative nexus opinion, included evidence that showed a relationship between PTSD and other conditions as well as evidence that negated those associations.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  In other words, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Reasonable doubt is resolved in favor of the Veteran.  In summary, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a heart condition, to include bradycardia, and for hypertension, each as secondary to service-connected PTSD, is warranted. 


ORDER

Entitlement to service connection for a cardiac disability, to include bradycardia, as due to service-connected PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to service connection for hypertension as due to service-connected PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
MICHAEL OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


